Citation Nr: 0109928	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $3,006.00.  


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
August 1952.  

The appeal arises out of a November 1999 decision of the 
committee on waivers and compromises at the aforementioned 
regional office (RO) to deny the veteran's request for a 
waiver of recovery of an overpayment of pension benefits.  
The steps necessary to perfect an appeal of this decision 
were accomplished in May 2000.  


REMAND

A review of the record in this case reflects that the veteran 
was initially awarded pension benefits, paid at a rate that 
included a spouse, effective from July 1990.  The overpayment 
at issue apparently occurred after the RO determined, in 
September 1999, that the veteran was in receipt of income 
that he had not previously reported.  Since the rate at which 
pension benefits are paid is reduced by the amount of other 
income the veteran has, the previously unreported income, 
received while the veteran was being paid VA pension benefits 
at a rate that did not contemplate this additional income, 
required a re-calculation of the rate at which VA benefits 
should have been paid during the time the veteran received 
this additional income.  This re-calculation of the rate at 
which VA pension benefits should have been paid to account 
for the veteran's additional income resulted in the 
conclusion that the veteran had been overpaid VA benefits in 
the amount of $3,006.  

With respect to this overpayment, the Board notes that the 
actual notice to the veteran of its amount and of his rights 
to dispute it and/or request a waiver of recovery of it has 
not been associated with the claims file.  Nevertheless, he 
was obviously provided this information because he requested 
a waiver of recovery of this specific ($3,006) overpayment in 
a September 1999 statement.  It is from the denial of this 
request that the current appeal arises.  

The veteran's contentions with respect to this appeal have 
been primarily related to the inequities he believes would 
arise from a recovery of the debt at issue.  It has long been 
established, however, that whether a debt has been properly 
created is an implicit issue in a request for a waiver of 
recovery of that debt.  See Schaper v. Derwinski, 1 Vet.App. 
430 (1991).  Here, while the veteran has not explicitly 
argued that the overpayment was not properly calculated, the 
record before the Board reveals some confusion as to the 
period during which the overpayments at issue occurred.  This 
raises the question as to the accuracy of the amount 
calculated to be owed by the veteran.  

In this regard, a September 1999 letter from the RO to the 
veteran advised the veteran that the rates at which he was 
paid pension was being adjusted, and that this adjustment had 
resulted in an overpayment.  This letter went on to suggest 
that the period during which the veteran was overpaid VA 
benefits was between February 1997 and September 1999 (a 32 
month period of time).  After the veteran made his request to 
have the recovery of the overpayment waived, the RO 
apparently prepared a document it characterized as an audit, 
and provided a copy of it to the veteran.  This, however, 
showed the overpayment to have begun in January 1995, (rather 
than February 1997), as it reflected the difference between 
the amounts paid the veteran from January 1995 to September 
1999, (a 57 month period of time), and amounts considered due 
the veteran for this period.  This difference between the 
amount paid and amount due was $3,006.  Since the veteran had 
previously been informed that the overpayment period began in 
February 1997, rather than January 1995, one may legitimately 
question whether $3,006 could accurately reflect an 
overpayment for both periods of time.  

Furthermore, the statement of the case provided to the 
veteran in February 2000, appears to reflect that the period 
during which the veteran was overpaid benefits was from 
January 1998 to September 1999, (a 21 month period of time), 
rather than beginning in either January 1995 or February 
1997.  Again, it seems unlikely that an overpayment made in 
this 21-month period of time, would be the same as an 
overpayment made in either a 32 or 57 month period of time.  
In order to resolve this question, it will be necessary to 
return the case to the agency of original jurisdiction so 
that the basis for concluding that an overpayment exist, and 
the method by which the amount of the overpayment is 
calculated, may be clearly set forth.  

In addition to the actions set out above, remanding this case 
will give the RO an opportunity to consider the implications 
that the recently enacted Veterans Claims Assistance Act of 
2000, (VCAA) has on this matter.  That law was enacted in 
November 2000 and it redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Thus, in addition to clarifying the method by which the 
overpayment at issue was calculated, this Remand will enable 
the RO to ensure compliance with the notice and duty to 
assist provisions contained in the new law.  

As to any additional obligation the VCAA requires concerning 
the duty to assist and notification procedures with respect 
to this particular case, the Board notes that determination 
to be primarily a function of the RO in the first instance.  
Nevertheless, as mentioned above, the Board observes that the 
actual notice to the veteran of the amount of the overpayment 
at issue and his rights with respect to disputing that debt, 
has not been associated with the claims file.  In order to 
satisfy the requirements of the VCAA, and to safeguard the 
veteran's due process rights, an attempt to obtain a copy of 
the notice of the overpayment at issue that was presumably 
sent to the veteran from VA's Debt Management Center should 
be made.  

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1.  The RO should obtain a copy of the notification 
that was apparently sent to the veteran in 
September 1999 from the Debt Management Center 
regarding the overpayment at issue, as well as any 
other information pertaining to the veteran 
regarding this matter at that location, and 
associate it with the claims folder.  

2.  The RO should order an audit of the veteran's 
pension account, which shows the calculation of the 
overpayment at issue, and describes the basis of 
the calculation.  The audit must explain the 
creation of the overpayment, and not simply consist 
of a "paid and due" accounting.  In particular, 
the audit should include an explanation as to when 
the period of the overpayment began and when it 
ended, and the reasons specific amounts were paid 
the veteran during each month of the overpayment 
period, especially when an amount in a given month, 
was different from the month preceding it.  The 
audit should be placed in the claims folder, and 
the veteran and his representative should be 
furnished a copy as well.

3.  Next, the veteran should be requested to 
complete and submit a current Financial Status 
Report, (VA Form 4-5655).  In completing such 
report, the veteran is reminded to accurately 
report all income received and expenses paid on a 
monthly basis.

4. The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

5.  Thereafter, the veteran's claim for a waiver of 
recovery of an overpayment should be re-
adjudicated.  If that decision is adverse to the 
veteran, the specific basis for that decision 
should be clearly set forth, and the veteran and 
his representative provided a supplemental 
statement of the case, that explains the basis of 
the overpayment, and discusses the reasons for the 
denial of the claim, with citation to the 
applicable law and regulations.  After providing a 
reasonable opportunity to respond, the case should 
be returned to the Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


